 

Exhibit 10.1

TERMINATION AND RELEASE AGREEMENT

 

 

This TERMINATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as of
March 11, 2020 (the “Effective Date”) by and among Cool Holdings, Inc., a
Maryland corporation (the “Company”), Simply Mac, Inc., a Utah corporation and
wholly-owned subsidiary of the Company (“SimplyMac”), each of the entities
listed on Schedule 1 attached hereto, which are direct or indirect subsidiaries
of the Company (collectively, the “Related Parties”, and together with Simply
Mac, the “Guarantors”), and GameStop Corp., a Delaware corporation (“GameStop”).

 

RECITALS

 

WHEREAS, on May 9, 2019, the Company, SimplyMac and GameStop entered into that
certain Stock Purchase Agreement, as amended and supplemented from time to time
(the “SPA”), pursuant to which the Company acquired all of the issued and
outstanding capital stock of SimplyMac from GameStop (the “Transaction”);

WHEREAS, upon the closing of the Transaction on September 25, 2019 (the
“Closing”), (i) the Company deposited $345,000.00 (the “Escrow Amount”) into an
escrow account maintained by U.S. Bank National Association (the “Escrow Agent”)
pursuant to the terms and conditions of that certain Escrow Agreement dated
September 25, 2019 by and among the Company, GameStop and the Escrow Agent (the
“Escrow Agreement”), and (ii) the Company and the Guarantors delivered to
GameStop a Promissory Note, Reimbursement and Indemnification Agreement and
Security Agreement dated September 25, 2019 (the “Inventory Note”);

WHEREAS, as of the date hereof, (i) the Company owes GameStop $233,868.00 in
reimbursements for services performed by Auditor (as defined in the SPA)
pursuant to Section 6.17 of the SPA and $560,308.26 for outstanding services
under the Transition Services Agreement (as defined in the SPA), and (ii)
GameStop owes the Company $459,024.12 as the Final Working Capital Adjustment
(as defined in the SPA, for a total net amount of $335,152.14 owed to GameStop
by the Company (the “Net Payment Obligation Amount”); and

WHEREAS, the Inventory Note is currently in default, and the Company, GameStop
and the Guarantors desire to (i) amend and restate the terms of the Inventory
Note and (ii) forever and finally resolve and settle certain disputes among them
regarding the Inventory Note and wish to memorialize such agreement.

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.Payment and Release of Escrow Amount.  Effective immediately upon the
Effective Date:

(a)The Company shall pay, or cause to be paid, to GameStop the aggregate amount
of $250,000.00 (the “Cash Payment”) by wire transfer of immediately available
funds to an account designated in writing by GameStop; and

 

 

--------------------------------------------------------------------------------

 

(b)Upon execution of this Agreement, the Company and GameStop shall execute and
deliver joint written instructions to the Escrow Agent, in the form prescribed
by the Escrow Agreement, directing the Escrow Agent to release and pay the
Escrow Amount to GameStop (the “Escrow Release”).

 

(c)From and after the execution of this Agreement, the Company shall pay or
cause to be paid to GameStop the Net Payment Obligation Amount in twelve equal
monthly installments of $27,929.35 (each such monthly payment, the “Installment
Amount”).  Each Installment Amount shall be due and payable on the last day of
each calendar month (or the first business day thereafter if such date falls on
a weekend or holiday on which banks are closed in the State of California), with
the first Installment Amount due April 30, 2020.  

2.Restatement of Note; Release of Security and Collateral; Waiver of Default.

(a)Restatement of Note.  Effective immediately upon the Effective Date, the
Inventory Note shall be amended and restated in its entirety as set forth in
Exhibit A, attached hereto (the “Restated Note”), which such Restated Note shall
supersede and replace the existing Inventory Note in its entirety, which such
existing Inventory Note shall have no further force or effect.  Effective
immediately upon the Effective Time, the Company shall execute and deliver to
GameStop the Restated Note.

 

(b)Release of Security and Collateral. Upon the payment of the Cash Payment, the
Escrow Release and delivery of the Restated Note, (i) each of the Obligors (as
defined in the Inventory Note) shall without further act be unconditionally
released and fully and irrevocably discharged from all of its respective
obligations and liabilities under the Inventory Note, except for the Obligors’
continuing obligations under the Restated Note and (ii) all security interests
and liens upon the Collateral (as defined in the Inventory Note) granted by the
Obligors in favor of GameStop to secure the obligations owing under the
Inventory Note shall without further act be unconditionally released.  Upon
release and discharge, the Company, the other Obligors or their designated
agents are authorized to file any termination statements with respect to any
financing statements filed in connection with the obligations under the
Inventory Note.

 

(c)Waiver of Default.  Conditioned upon the payment of the Cash Payment, the
Escrow Release and delivery of the Restated Note, GameStop hereby irrevocably
and unconditionally waives any and all Events of Default (as defined in the
Inventory Note) under the Inventory Note in existence up to and including the
Effective Date.  

3.Apple Guarantee.  The Company and Guarantors represent and warrant that the
current balance owed by SimplyMac to Apple Inc. does not exceed $100,000.00 in
the aggregate, and covenant that, until the Apple Guarantee (as defined in the
SPA) is terminated, SimplyMac will not purchase any products from Apple Inc. or
take any other action which would create liability under the Apple Guarantee in
excess of $100,000.00 in the aggregate (inclusive of any credits, refunds or
other deductions for the benefit of SimplyMac or its affiliates) at any given
time.

4.Release.

(a)Each party executing this Agreement does hereby, on behalf of itself and its
agents, heirs, insurers, affiliates, successors and assigns (collectively, the
“Releasing Parties”), releases, acquits and forever discharges the other
parties, and any and all of its affiliates, insurers, indemnitors,

2

2

--------------------------------------------------------------------------------

 

successors and assigns, together with all of their present, future and former
directors, managers, officers, agents, attorneys and employees (together, the
“Released Parties”) from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which such party has
had, now has or has made claim to have against the Released Parties for, upon or
by reason of any act, omission, matter, cause or thing whatsoever and arising
from the beginning of time up to and including the Effective Date of this
Agreement, including any and all claims arising or that might arise under the
Inventory Note (collectively, the “Released Claims”), whether such claims,
demands and causes of action are matured or unmatured, liquidated or
unliquidated, known or unknown, fixed, contingent, direct or indirect.  The
releases provided for in this Section 4 are referred to herein as the
“Release”.  Notwithstanding the foregoing, this Release shall not include, and
the Released Claims shall not include, any claims or obligations that arise
under this Agreement or the Restated Note from and after the Effective Date.

(b)Each of the Company and Guarantors does hereby, on behalf of itself and its
agents, heirs, insurers, affiliates, successors and assigns, release, acquit and
forever discharge GameStop and any and all of its affiliates, insurers,
indemnitors, successors and assigns, together with all of their present, future
and former directors, managers, officers, agents, attorneys and employees
(together, the “GameStop Released Parties”) from any and all claims, demands or
causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise,
which such party has had, now has or has made claim to have against the GameStop
Released Parties for, upon or by reason of any act, omission, matter, cause or
thing whatsoever and arising from the beginning of time up to and including the
Effective Date of this Agreement, including any and all claims arising or that
might arise under the SPA and any and all Related Documents (as defined in the
SPA).

(c)Each of the Releasing Parties specifically understand and agree that all of
their respective rights under California Civil Code §1542 as relating to the
Released Claims are intentionally and expressly waived and relinquished
hereby.  Section 1542 provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

(d)Each of the Releasing Parties each acknowledge that they may hereafter
discover facts different from or in addition to those now known or believed to
be true, and they each expressly agree to assume the risk of the possible
discovery of additional or different facts relating to the Released Claim. The
Released Parties also agree that this Release shall be and remain effective in
all respects regardless of such additional or different facts or the discovery
thereof. Section 1542 is intended to protect against an inadvertent release of
such unknown or unsuspected claims as well as all other unknown or unsuspected
claims that relate to the Released Claims and would be material to the Release
in this Section 4 of the Agreement. Waiving Section 1542 releases any and all
such unknown or unsuspected claims within the Released Claims. The Released
Parties each acknowledge that in order to obtain the consideration payable and
other benefits afforded pursuant to this Agreement, they must provide each other
with a full and complete release and discharge of any and all claims against the
other as set forth in this Agreement and for that purpose, they are agreeing by
the Release in this Section 4 to release all such Released Claims that they do
not know or suspect to exist in each of their respective favor at the time of
executing this Agreement and to have any such Released Claims extinguished
forever.

3

3

--------------------------------------------------------------------------------

 

(d)The Releasing Parties each represent that they have not abandoned, reverted,
assigned or transferred to any person or entity any of their respective Released
Claims, or any part thereof, and stipulates that this is a full, complete,
unconditional and final settlement of the Released Claims.

5.Confidentiality.  The Company, the Guarantors and GameStop shall not, nor
shall they permit any of their respective affiliates to, disclose the terms or
conditions of this Agreement to any person or entity, other than to their
respective legal, tax and accounting advisors, without obtaining the prior
written consent of the other parties.  Nothing contained in this Section 5 shall
prevent the parties from furnishing any required information to any federal,
state or local government, governmental agency or authority pursuant to any
applicable law or legal requirement or from complying with any court order;
provided, however, that such party shall give the other parties written notice
of such required disclosure prior to making such required disclosure unless such
disclosure relates solely to such parties federal, state or local tax
obligations.  

6.Miscellaneous.

(a)Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of New York, regardless of the laws that might otherwise
govern of applicable principles of conflicts of laws thereof.  

(c)Counterparts.  This Agreement may be executed in two or more counterparts and
delivered by facsimile or other electronic transmission, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

(d)Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

(e) Amendment.  This Agreement shall not be deemed or construed to be modified
or waived, in whole or in part, except by written amendment signed by each of
the parties hereto.

(f)Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior agreements, commitments, arrangements,
negotiations or understandings, whether oral or written, express or implied,
between any of the parties with respect thereto.

 

[Signature Page Follows]

4

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.

 

 

COOL HOLDINGS, INC.

 

 

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  SVP, CFO and Secretary

 

 

 

SIMPLY MAC, INC.

 

 

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its: VP & Secretary

 

 

GAMESTOP CORP.

 

 

By:/s/ Bernie Colpitts

Name:  Bernie Colpitts

Its:  SVP – CAO

 




(SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT)

 

--------------------------------------------------------------------------------

 

COOLTECH HOLDING CORP.

 

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its: VP & Secretary

 

 

 

COOLTECH DISTRIBUTION LLC

 

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  Manager

 

 

TEKART LLC

 

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  Manager

 

 

ONECLICK LICENSE LLC

 

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  Manager

 

 

ONECLICK INTERNATIONAL, LLC

 

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  Manager

 




(SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT)

--------------------------------------------------------------------------------

 

INFOSONICS LATIN AMERICA, INC.

 

By:/s/ Vernon A. LoForti

Name: Vernon A. LoForti

Its:  VP & Secretary

 

VERYKOOL USA, INC.

 

By:/s/ Vernon A. LoForti

Name:  Vernon A. LoForti

Its:  VP & Secretary

 

 

(SIGNATURE PAGE TO TERMINATION AND RELEASE AGREEMENT)

--------------------------------------------------------------------------------

 

SCHEDULE 1

Related Parties

 

Cooltech Holding Corp.

 

Cooltech Distribution LLC

 

TEKART LLC

 

OneClick License LLC

 

OneClick International, LLC

 

InfoSonics Latin America, Inc.

 

Verykool USA, Inc.

 

 

(SCHEDULE 1 TO TERMINATION AND RELEASE AGREEMENT)

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Restated Note

 

(attached hereto)

 

 